DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 25, 2018 and May 28, 2019 were filed after the mailing date of the Application on July 25, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on October 23, 2020.  These drawings are accepted by the Office.

Examiner’s Note
In the Final rejection Examiner relied upon primary reference Wu et al. (U.S. Patent Application Publication 2015/0331099A1), hereinafter "Wu" in Claims 1-3, 5, 7-8 and 10 rejection under 35 U.S.C. 102(a)(1) and Claims 6, 9 and 11 rejection under 35 U.S.C. 103  of the Final Office Action. 
Previously, Examiner has cited the Reference Wu et al. (U.S. Patent Publication 2016/0320493A1), hereinafter "Wu-2" in the Non-final rejection of the original Application as a secondary art in the original claim 9 rejection under 35 U.S.C. 103.
This note is to clarify that the Applicant’s response to the Final Action is citing the “Wu” and “Wu-2” notions in the sense presented by the Applicant’s response to the Final Action and hereabove but not in the sense presented in the Examiner’s Final Office Action this RCE is responding to.
Applicant is advised that for the clarity of the Records the notions of the references cited should be preserved as they are presented previously on the Records throughout the prosecution even if they appear in the different order from previously presented. 
In this, referencing to the U.S. Patent Application Publication 2015/0331099A1 and U.S. Patent Publication 2016/0320493A1 will be made as presented hereabove and will discard any previously presented notions.


Response to Arguments
Applicant’s arguments, see Remarks pages 5-7, filed April 1, 2021, with respect to the rejections of 
Claims 1-3, 5, 7, 8, and 10 under 35 U.S.C. § 102(a)(1) as being anticipated by Wu;
 Claim 6 under 35 U.S.C. § 103 as being unpatentable over Wu in view of White et al. (U.S. Patent 2948892A), hereinafter "White";
Claim 9 under 35 U.S.C. § 103 as being unpatentable over Wu in view of Wu-2;
Claim 11 under 35 U.S.C. § 103 as being unpatentable over Wu in view of Waineo et al. (U.S. Patent 5483241A), hereinafter "Waineo",
have been fully considered and are persuasive in view of the amendment and some of the Applicant’s arguments.  Therefore, without conceding to any particular Applicant’s argument, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aweya et al. (U.S. Patent Publication 2009/0276542A1), hereinafter "Aweya”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a transmitting device” in claims 1, 6, 10, ;
“receiving device
“a time measuring unit” in claims 1, 10;
“a distance determination module” in claims 1, 10;
“a check module” in claims 1, 2, 3, 10;
“response elements” in claims 1, 2, 7, 8, 9, 10;
“a time filter element” in claims 1, 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Aweya.
Regarding claim 1, Wu teaches a device configured for checking a consistency of a positioning (Wu, paragraph [0001]: “The present invention relates to the field of providing aircraft positioning, navigation, timing, and validation service and capability”; paragraph [0005]: “The position of the aircraft is then calculated using range-range positioning algorithms”; paragraph [0048]: “The present invention provides a new means of aircraft positioning, navigation, timing, and validation (checking a consistency) based on diverse-ranging processing”), the device comprising:
a transmitting device (Wu paragraph [0059]: “Automatic Dependent Surveillance Broadcast (ADS-B) system is to be leveraged and modified in a way that allows aircraft to determine their own positions when GPS is unavailable”; paragraph [0060]: “a network of ground transceivers to receive the position information of the aircraft for situational awareness, collision avoidance, and air traffic management”);
a receiving device (Wu paragraph [0060]: “a network of ground transceivers to receive the position information of the aircraft for situational awareness, collision avoidance, and air traffic management”);
a time measuring unit (Wu paragraph [0064]: “The traffic computer and PMS are basically computer hardware that can be installed with the Diverse Ranging APNT software module, which processes the message and timestamp data of the required ADS-B messages and ground replies of present invention and other navigation source data and sensory data available at the time of computation”);
The computed positional and navigational data are then used by the ADS-B module and navigation (RNAV/RNP) module”; paragraph [0095]: “Another aspect of the present invention discloses that the combination or integration of a Distance Measuring Equipment (DME) range estimate into the position estimation processing”); and
a check module (Wu paragraph [0177]: “The present invention computes the integrity radius and integrity level using redundant RTR, PR, EPR, and altitude information, and performs fault detection and exclusion (FDE) when more redundant measurements are available. For aircraft equipped with D ME, DME range measurements are also used for computing integrity data as well as for FDE. Depending on the availability, airspeed, magnetic heading, and inertial reference system data can also be used. The principle of integrity computation is based on a consistency check”);
wherein the transmitting device is configured to emit at least one signal (Wu Abstract: “navigation via receiving signals emitted by other aircraft and corresponding reply message transmitted by ground transceivers and the using a new diverse-ranging algorithm”);
wherein the receiving device is configured to receive at least four response signals from at least four different response elements (Wu paragraph [0071]: “When the position of the direct-reply aircraft and own-aircraft position are solved simultaneously, two or more direct-reply aircraft and three or more ground transceivers are required or one direct-reply aircraft and four or more ground transceivers are required (four response signals)”);
“a system of four ground transceivers transmitting reply messages to 1, 2, 3, and 6 direct-reply aircraft”);
wherein the time measuring unit is configured to determine, for each received response signal, a total delay time from a transmission time of the signal and a reception time of the respective response signal (Wu paragraph [0107]: “a first ground transceiver timestamps the receiving time at T1 and calculates the propagation delay dt1 based on the reported direct-reply aircraft position at the time of transmission and own position, the transmission time with respect to its own clock is then T1-dt1”);
wherein the distance determination module is configured to determine a distance to the respective response element based on each total delay time (Wu paragraph [0176]: “Correct time delay information can then be apply to a particular reply message correctly based on the message counter, ground transceiver address, and the direct-reply aircraft address”; claim 1: “determining a first position of the first aircraft on the first aircraft from at least the transmission time data for the first broadcast message, the receiving time data and the delay time for each of the received reply messages and the positions of each of the plurality of ground transceivers”);
wherein the check module is configured to perform a consistency check of a determination of a position based on distances to the at least four different response elements (Wu paragraph [0177]: “If the three solutions are within a configurable distance to each other the solutions are deemed "consistent," otherwise they are "inconsistent." A fourth measurement is required to further identify a single faulty measurement. In this case, the three solutions containing the faulty measurement tend to be the outliers of the three other solutions that are consistent with each other. The configurable distance for the consistency check depends on the nominal distribution of measurement errors as well as the probability level one selects for the consistency check. In general, the shorter the configurable distance the higher the integrity standard that the solution will be checked against”);
wherein the check module is configured to perform the consistency check with a determination of a number N of all distances and the determination of a position by way of an integrity position of a plurality of N-1 distances, wherein the check module is configured to ignore the Nth distance (Wu paragraph [0026]: “In some embodiments, at least one of determining the integrity radius, the integrity level, detecting the fault and excluding one of the faulty receiving time data and the faulty ground transceiver further comprises using range measurements obtained from Distance Measuring Equipment (DME)”; [0174]: “The validation follows fault isolation methodology by solving for own-aircraft positions N times, each time using EPR's from only N-1 ground transceivers, and a faulty position of a ground transceiver will result in an outlier own aircraft solution which can be detected”).	
Wu does not teach the check module comprises a time filter element configured to perform a temporal filtering in determining a total transit time.
Aweya teaches the check module comprises a time filter element configured to perform a temporal filtering in determining a total transit time (As this limitation is interpreted under the 32 U.S.C. 112(f) the “time filter element” is interpreted as presented a Kalman filter bank”, the Aweya paragraph [0080]: “The filter value 8 may be obtained using a simple Finite Impulse Response (FIR) filter to more sophisticated filters such as, for example, a Kalman filter”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the device configured for checking a consistency of a positioning of Wu to include the check module comprising a time filter element configured to perform a temporal filtering in determining a total transit time of Aweya in order to ensure “the small number of reply messages… to be sufficient to provide the accuracy needed to sustain the NextGen high-efficiency flight procedures” (Wu paragraph [0062]). As in the device configured for checking a consistency of a positioning of Wu, it is within the capabilities of one of ordinary skill in the art to include the check module comprising a time filter element configured to perform a temporal filtering in determining a total transit time of Aweya with the predicted result reducing a number of reply messages needed to provide required accuracy of the positioning as needed in Wu.

In regards of claim 2 Wu and Aweya teach the claimed invention as shown above for the claim 1. 
Wu further teaches the check module is configured to perform the consistency check based on distances to at least five different response elements (Wu paragraph [0071]: “When the position of the direct-reply aircraft and own-aircraft position are solved simultaneously, two or more direct-reply aircraft and three or more ground transceivers are required or one direct-reply aircraft and four or more ground transceivers are required”).

In regards of claim 3 Wu and Aweya teach the claimed invention as shown above for the claim 1. 
Wu further teaches the check module is configured to perform the consistency check by way of the determination of a position based on all distances and a check of each distance (Wu, paragraph [0026]: “In some embodiments, at least one of determining the integrity radius, the integrity level, detecting the fault and excluding one of the faulty receiving time data and the faulty ground transceiver further comprises using range measurements obtained from Distance Measuring Equipment (DME)”; claim 26: “detecting the fault and excluding one of the faulty receiving time data and the faulty ground transceiver further comprises using range measurements obtained from Distance Measuring Equipment (DME)”; paragraph [0082]: “The eavesdropping aircraft then can calculate its own-aircraft position using all of the available PR and EPR measurements and the known (reported) positions of direct-reply aircraft and ground transceivers (Function 3) or calculate both own-aircraft position and the position of the direct-reply aircraft using available PR and EPR measurements and the known position of ground transceivers (Function 4)” ).

In regards of claim 7 Wu teaches the claimed invention as shown above for the claim 1, he further teaches a system for checking the consistency of a positioning the new means of aircraft navigation based on diverse-ranging using ADS-B messages, and ground transceiver reply messages is based on three system elements: a number of N ground transceivers, where N is a positive integer; at least one ADS-B equipped aircraft transmitting ADS-B broadcast messages”), the system comprising:
at least four response elements (Wu paragraph [0071]: “one direct-reply aircraft and four or more ground transceivers are required”);
an aircraft (paragraph [0071]: “one direct-reply aircraft and four or more ground transceivers are required”); and
a device according to claim 1, wherein the device is connected to the aircraft (Wu Paragraph [0065]: “least one ADS-B equipped aircraft transmitting ADS-B broadcast messages”);
wherein the at least four response elements are configured to emit a response signal upon receipt of a signal of the device (Wu paragraph [0067]: “The ground transceivers receive the ADS-B messages transmitted by the direct-reply aircraft and selectively transmit reply messages to a small subset of ADS-B messages after a random delay that is included in the reply messages. The reply messages also include the identity information of the ground transceiver and the identity of the ADS-B emitter”).

In regards of claim 8 Wu teaches the claimed invention as shown above for the claim 7, he further teaches the at least four response elements are configured to be a reflector, a beacon, a repeater or a transponder (Wu paragraph [0063]: “systems, which are similar to ADS-B in nature, are compatible with the present invention”; Paragraph [0064]: “An example of hardware and software functional block diagram for aircraft equipped with modem integrated Traffic Collision Avoidance System (TCAS) and MODE-S transponder based ADS-BIN/OUT system”).

In regards of claim 10 Wu teaches a method for checking a consistency of a positioning (Wu, paragraph [0001]: “The present invention relates to the field of providing aircraft positioning, navigation, timing, and validation service and capability”; paragraph [0005]: “The position of the aircraft is then calculated using range-range positioning algorithms”; paragraph [0048]: “The present invention provides a new means of aircraft positioning, navigation, timing, and validation (checking a consistency) based on diverse-ranging processing”), the method comprising: 
transmitting a signal with a transmitting device (Wu Abstract: “navigation via receiving signals emitted by other aircraft and corresponding reply message transmitted by ground transceivers and the using a new diverse-ranging algorithm”);
receiving at least four response signals from at least four different response elements by way of a receiving device, wherein a response element receives the signal and transmits a response signal upon receipt of the signal (Wu paragraph [0067]: “The ground transceivers receive the ADS-B messages transmitted by the direct-reply aircraft and selectively transmit reply messages to a small subset of ADS-B messages after a random delay that is included in the reply messages. The reply messages also include the identity information of the ground transceiver and the identity of the ADS-B emitter”; paragraph [0071]: “four or more ground transceivers are required”);
determining a total delay time for each received response signal from a transmission time of the signal and a reception time of the respective response signal with a time measurement unit (Wu paragraph [0107]: “a first ground transceiver timestamps the receiving time at T1 and calculates the propagation delay dt1 based on the reported direct-reply aircraft position at the time of transmission and own position, the transmission time with respect to its own clock is then T1-dt1”);
determining a distance based on each total delay time to the respective response element with a distance determination module (Wu paragraph [0176]: “Correct time delay information can then be apply to a particular reply message correctly based on the message counter, ground transceiver address, and the direct-reply aircraft address”; claim 1: “determining a first position of the first aircraft on the first aircraft from at least the transmission time data for the first broadcast message, the receiving time data and the delay time for each of the received reply messages and the positions of each of the plurality of ground transceivers”); and
checking a consistency of the distances with a consistency check by way of the determination of a position based on distances to the at least four different response elements with a check module (Wu paragraph [0177]: “If the three solutions are within a configurable distance to each other the solutions are deemed "consistent," otherwise they are "inconsistent." A fourth measurement is required to further identify a single faulty measurement. In this case, the three solutions containing the faulty measurement tend to be the outliers of the three other solutions that are consistent with each other. The configurable distance for the consistency check depends on the nominal distribution of measurement errors as well as the probability level one selects for the consistency check. In general, the shorter the configurable distance the higher the integrity standard that the solution will be checked against”);
wherein checking the consistency of the distances further comprises checking the consistency of the distances with a determination of a number N of all distances and the determination of a position by way of an integrity position of a plurality of N-1 distances, wherein the check module is configured to ignore the Nth distance (Wu paragraph [0026]: “In some embodiments, at least one of determining the integrity radius, the integrity level, detecting the fault and excluding one of the faulty receiving time data and the faulty ground transceiver further comprises using range measurements obtained from Distance Measuring Equipment (DME)”; [0174]: “The validation follows fault isolation methodology by solving for own-aircraft positions N times, each time using EPR's from only N-1 ground transceivers, and a faulty position of a ground transceiver will result in an outlier own aircraft solution which can be detected”).
Wu does not teach the check module comprises a time filter element configured to perform a temporal filtering in determining a total transit time.
Aweya teaches the check module comprises a time filter element configured to perform a temporal filtering in determining a total transit time (As this limitation is interpreted under the 32 U.S.C. 112(f) the “time filter element” is interpreted as presented in paragraph [0020] of the specification as “a Kalman filter bank”, the Aweya paragraph The filter value 8 may be obtained using a simple Finite Impulse Response (FIR) filter to more sophisticated filters such as, for example, a Kalman filter”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method for checking a consistency of a positioning of Wu to include the check module comprising a time filter element configured to perform a temporal filtering in determining a total transit time of Aweya in order to ensure “the small number of reply messages… to be sufficient to provide the accuracy needed to sustain the NextGen high-efficiency flight procedures” (Wu paragraph [0062]). As in the method for checking a consistency of a positioning taught by Wu, it is within the capabilities of one of ordinary skill in the art to include the check module comprising a time filter element configured to perform a temporal filtering in determining a total transit time of Aweya with the predicted result reducing a number of reply messages needed to provide required accuracy of the positioning as needed in Wu.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Aweya as shown above for the claim 1 and further in view of White.
Regarding claim 6 Wu and Aweya teaches claimed invention as shown above for the claim 1. 
Wu further teaches the receiving device is configured to receive four response signals.
Neither Wu nor Aweya teach the transmitting device configured to emit at least two signals;
Wherein one of the at least two signals is an altitude radar output signal; and

White teaches the transmitting device is configured to emit at least two signals (White column 12 lines 3-4: “a radar system for detecting and locating distant targets wherein two signals are reflected by the target”);
Wherein one of the at least two signals is an altitude radar output signal (White column 11 lines 4-5: “The output signal from electronic switch representing targets above 3000 feet (an altitude)”);
at least one altitude radar input signal (White column 15 lines 1-3: “receiving first and second separate echo signals, generating a variable altitude-control signal”). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify aircraft position consistency check device taught in combination by Wu and Aweya to include transmitting two signals one of the at least two signals is an altitude radar input signal as taught by White in order to achieve “using range measurements obtained from Distance Measuring Equipment (DME)” (Wu paragraph [0026]). As in Wu and Aweya, it is within the capabilities of one of ordinary skill in the art to use at least two radar signals one of at least two signals is altitude signal as taught by White with the predicted result of “the diverse-ranging measurements”, as needed in Wu paragraph [0035].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Aweya and further in view of Wu-2.
Regarding claim 9 Wu and Aweya teach claimed invention as shown above for the claim 7.  
Neither Wu nor Aweya teach a floating platform, the at least four response elements being connected to the floating platform.
Wu-2 teaches a floating platform, the at least four response elements being connected to the floating platform (Wu-2, Fig. 5: Annex 1).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify system of checking a position consistency taught in combination by Wu and Aweya to include a floating platform with attached four response elements of Wu-2 in order to improve landing capabilities for moving aircraft carriers. As in Wu and Aweya, it is within the capabilities of one of ordinary skill in the art to use the checking a position consistency using a floating platform with attached four response elements of Wu-2 with the predicted result of “sufficient navigation accuracy down to RNP 0.3NM or better performance level” as needed in Wu paragraph [0180].


    PNG
    media_image1.png
    575
    789
    media_image1.png
    Greyscale

Annex 1. Floating platform with attached 4 response elements.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Aweya and further in view of Waineo.
In regards of claim 11, Wu and Aweya teach claimed invention as shown above for the claim 10.  
Neither Wu nor Aweya teach the method is used in a landing maneuver or a takeoff maneuver or taxiing of an aircraft.
Waineo teaches the method is used in a landing maneuver or a takeoff maneuver or taxiing of an aircraft (Waineo column 1, lines 12-15: “precise information is vital when taxiing, taking off, or (especially) landing, and information as to azimuth and elevation position relative to the runway approach path is most vital”; column 3 line 26: “This mode is particularly effective during landing”).
Since aircraft position consistency check is a key factor in the success of a landing maneuver or a takeoff maneuver or taxiing of an aircraft. As discussed by Waineo, such “precise information is vital”. This practice is well known in the art and would follow in microwave landing system (MLS) of Waineo.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to perform position consistency check taught in combination by Wu and Aweya and to incorporate it into the method of Waineo since there are a finite number of identified, predictable potential solutions to the recognized need of position consistency check and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success in the assistance for the landing maneuver or a takeoff maneuver or taxiing of an aircraft.
Conclusion
Laplace et al. (United States Patent 10677916B2) teaches a method and device for determining the position of an aircraft in an approach for a landing;
LaFrey et al. (United States Patent Application Publication 2004/0046687A1) teaches a surveillance system and method for aircraft approach and landing;
Chisholm (United States Patent 4283725) teaches an in-flight aircraft weather radar calibration;
Seah et al. (United States Patent 8576113B1) teaches a runway identification system and method;
Arethens (United States Patent Application Publication 2007/0090993A1) teaches a procedure for guiding an aircraft in the approach phase and corresponding ground beacon;
Hanneman (United States Patent Application Publication 2007/0069942A1) teaches a systems and methods for removing undesired signals in instrument landing systems;
Enge et al. (United States Patent 5630208) teaches an adaptive multipath equalization;
Howard (United States Patent 5241317) teaches a method and apparatus for determining target elevation angle, altitude and range and the like in a monopulse radar system with reduced multipath errors;
Gendreu et al. (United States Patent 4103300) teaches an air navigation and landing aid system;
Gardner et al. (United States Patent Application Publication 2012/0280865A1) teaches a range localization system;
Pauli et al. (United States Patent Application Publication 2012/0242864A1) teaches a flash detection and clutter rejection processor;
Solf et al. (United States Patent 7750305B2) teaches an integrated multi-channel time-to-digital converter for time-of-flight PET.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/ERIN F HEARD/           Supervisory Patent Examiner, Art Unit 3648